DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation, “providing a top grid that includes a plurality of studs” (see line 2) and “placing the top grid over the lid mold so that each of the studs is positioned approximately in a center of each of the plurality of recesses.” (see lines 5-6).  Claim 4 recites that “a stud” is inserted into the bread dough recess, but claim 6 does not link the top grid having the plurality of studs with any step of inserting the studs into bread dough.  As such, claim 6 is not consistent with claim 4 from which it depends.  Claim 6 is unclear as to whether the placing of the top grid over the lid mold so that each of the studs is positioned approximately in a center of each of the plurality of recesses requires the plurality of studs to be inserted into dough or simply requires the studs to be within the center of each of the recesses without any dough present.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim (KR 1020140145711).
Regarding claim 1, Kim teaches a bread cup “for” holding food material and a condiment container, the bread cup comprising, a cup body made of bread (figure 5, item 1).  Kim’s cup body is seen to have a base (i.e. the bottom) and an upwardly extending sidewall that extends upwardly to a top perimeter (see near the opening at 12).  The cup body forms an interior bore that is adapted to receive the food product (i.e. the hollow space within the bread cup 1).  
Kim further discloses a lid, also made of bread (see figure 5, item 11) having a top surface and an opposed bottom surface that together extend outwardly to a lid perimeter.  The lid perimeter is sized and shaped to rest upon the top perimeter of the cup body for covering the interior bore of the cup body (see figure 6).  The top surface of the lid is also seen to have a condiment receiving bore (see figure 8, item 3 and figure 9).  The condiment receiving bore is seen to be “sized and shaped” “to receive” the condiment container therein.  The claim does not positively recite that the bore contains a condiment container, but rather must only be capable of receiving a condiment container.  The pouch as shown in Kim’s figures is also within the bore, and therefore, is seen to be adapted and shaped to receive the condiment container therein.

Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Delhome (WO 8301726).
Regarding claim 1, Delhome teaches a bread cup “for” holding a food material and a condiment container, the bread cup comprising, a cup body made of bread (see figure 5, lower item 1; paragraph 2 of the machine translation “bread dough”) the cup body having a base, (see figure 5, item 3) and an upwardly extending side wall (see figure 2, item 1a) that extends upwardly to a top perimeter (see figure 5, near the upper numeral 3), the cup body forming an interior bore that is adapted to receive the food material (see at least, paragraph 18 of the machine translation).  
Delhome teaches a lid made of bread (see figure 5, the upper item 1 that encloses the opening of the lower item 1; see paragraph 20 of the machine translation) that includes a top surface and an opposed bottom surface that together extend outwardly to a lid perimeter.  In this case, the top and bottom surfaces are seen to extend radially outwardly and provide a lid perimeter, such as item 1.  The lid perimeter is sized and shaped to rest upon the top perimeter of the cup body for covering the interior bore of the cup body (see figure 5, where the upper edible container serves as a lid for the lower edible container).  There is a central receiving bore in the top surface of the lid, as shown in figure 5, and is sized and shaped to receive the condiment container.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan (US 20100266729) in view of Sultan (TR 201110955).
Regarding claim 1, Guan teaches a bread cup “for” holding a food material and a condiment container, the bread cup comprising a cup body made of bread (see paragraph 13; figure 3, item 10), the cup body having a base (see near 12) and an upwardly extending side wall that extends upwardly to a top perimeter (see figure 3, item 13), the cup body forming an interior bore that is adapted to receive the food material (figure 3, item 11).
Guan further teaches a lid made of bread (paragraph 13, figure 3, item 20) that includes a top surface and an opposed bottom surface that together extend outwardly toward a lid perimeter.  As the claim does not specifically define the particular “top perimeter” of the upwardly extending side wall, Guan is seen to teach “a top perimeter” such as the inner top perimeter and where the lid perimeter is sized and shaped to rest upon the top perimeter of the cup body for covering the interior bore of the cup body (see paragraph 36).  
Guan also teaches that the top surface of the lid has a receiving “bore” that is capable of receiving a condiment container therein.  The bore can be construed as the shallower region on the interior of the lid. 
If it could have been construed that Guan did not specifically teach that the lid is sized and shaped to rest upon the top perimeter of the cup body, then it is noted that Sultan teaches lids (see figure 4d, item 33) that have indentations that can correspond with those of the cup shaped container (see figure 4d, item 32 - “Locking tab” - see the first paragraph on page 5 of the machine translation) to secure the lid (33) in place.  Sultan is also directed a cup body that is made of bread and a lid that is also made of bread (see page 3 of the machine translation “Figures 4b-4c are general perspective views of the bread in a vertical and horizontal position…with a portion of the bread with the outer, male and middle portions joined together…”).  Thus, like Guan, Sultan is directed to edible containers comprising a cup body made of bread and a lid made of bread.  Sultan also teaches that the lid structure 33 has a central bore that is shaped to receive the condiment container therein.  
To thus modify Guan if necessary, and to provide a shape to the lid and the top perimeter of the cup body so as to lock the two components in shape on top of the cup body would have been obvious to one having ordinary skill in the art, as a substitution of one conventional expedient for another, both recognized for securing an edible lid to an edible cup body.
Regarding claim 2, Guan teaches that the lid is disk shaped and where the body is frustoconical in shape (see figure 3).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan (US 20100266729) in view of Roth (CA 2301486).
Regarding claim 3, Guan teaches a method of producing a bread cup with a lid, the method comprising, providing a cup mold having a cup-shaped main shell (see figure 7, item 40), inserting bread dough (see the abstract) into the main shell and baking the bread dough (see paragraph 47 - “fully cooked”; paragraph 42, 48).  
Claim 3 differs from Guan in specifically reciting, “wherein the cup-shaped main shell is formed of separable first and second halves which, when combined together form a receiving space having an upper opening and wherein the male insert is shaped to fit into the cup-shaped main shell”; connecting the first and second halves of the cup-shaped main shell; inserting the male insert into the cup-shaped main shell; baking the bread dough within the cup mold.”
However, it is noted that Roth teaches bread based edible containers that are hand-held (see the abstract), where both the inner and outer surfaces of the container can be crusted (see the abstract) which can also prevent leaking (see page 5, lines 2-4, 18-21).  Roth also teaches that the cup shape can be made by providing two halves of a cup shaped main shell (see figure 4A, 4B, item 34; page 5, lines 22-29) and a male insert shaped to fit into the cup-shaped main shell (figure 2, item 44; page 6, lines 9-26).  Roth further teaches putting together the complementary female half-molds (page 7, lines 9-12), then inserting bread dough into the receiving space (page 7, lines 15-16), then inserting the male insert into the cup-shaped main shell (see page 7, lines 17-24) and subsequently heating the male and female molds to bake the bread dough (see page 7, lines 25-29) and after baking, removing the male insert (page 7, lines 30-31) and separating the first and second halves to allow removal of the cup (see page 8, lines 1-2).  Both Roth and Guan are directed to molds used to make an edible cup shaped container body into which food material can be filled.  If it could have been construed that Guan was not specific on heating the bread dough while in the mold, then it is noted that Roth teaches that the molding configuration can be advantageous for providing a crust to inner and outer surfaces of the container so as to prevent leaking when filled with the food contents.  To thus modify Guan and to use a molding and heating configuration as taught by Roth would thus have been obvious to one having ordinary skill in the art, for combining the shaping and heating steps into one simultaneous step for simplifying the cooking process and additionally where Roth’s configuration can advantageous provide a crust on the inner and outer sides of the cup shaped body to minimize leaking of the filling.  

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 3 above, and in further view of Neuman (US 20010007689), Terragni (WO 2016055641), Bras (FR 2790644), McCloud (US 3385205) and Imotani (JP 2010279525).
Regarding claim 4, it is noted that Guan teaches that there is a mold having a recess (see figure 7, item 50, paragraph 40, 44) and where bread dough is obviously  inserted into the recess.  Guan further teaches at paragraph 45 that the dough is also shaped to provide indentations on the top surface of the cover and as shown in figures 3, 4 and 7, there is a raised outer surface compared to a lowered/recessed central bore in Guan’s lid dough.
Claim 4 differs from the combination in specifically reciting inserting a stud into the bread dough in the recess, to form a bore in the bread dough; baking the bread dough within the lid mold to form a lid made of bread; removing the stud from the lid made of bread; and removing the lid made of bread from the recess of the lid mold.
However, Neuman teaches providing indentations in a top surface of a dough based food (see figure 3, item 200; paragraph 25 - “As seen in Fig. 1, the food product 100 may include a single indentation or a plurality of indentations 200 on at least one exterior most surface…capable of being filled with a flavoring.”).  Neuman teaches using a mold that would thus have had a recess for receiving the dough, and would have resulted in inserting a stud into the dough to form a bore in the dough (see figure 8 and 9 - which show a lower half with a recessed cavity and an upper half with a stud) and cooking while in the mold.  Terragni further teaches using similar type of heated molds (see page 15, lines 3-11) where the heated molds would created a disc shaped central bore in a lid (see figure 6C, item 101) which is used to seal a frustoconical up shaped edible container (see figure 6c, item 10, 102; page 16, lines 21-25).  Bras further teaches dough molds that comprise a recess into which dough can be placed (see the abstract, figure 1a, item 110, 300) and a stud (figure 1a, item 210) inserted into the dough for providing the shape to the exterior top surface of the dough during cooking.  Bras also teaches that the stud provides a cavity into which fillings can be received.  McCloud also teaches creating a recess in a bread dough product by inserting a stud (figure 2, item 30) into a recess (figure 2, item 12) which comprises bread dough therein.  McCloud teaches baking the mold having the stud inserted therein (column 2, lines 40-50).  After baking the bread dough within the mold it would have been obvious to have removed the stud portion and then removed the lid made of bread from the recess of the lid mold. Imotani further teaches providing a mold with studs, that are useful for producing a bore in the top exterior surface of a bread product, (see figure 5a, item 6; paragraph 25) where the bore thus created provides the advantageous purpose of being able to receive condiments (see paragraph 26).  To thus modify the combination and to use a lid mold having a recess and into which the dough has been placed with a subsequent stud inserted into the bread dough in the recess with subsequent baking in the mold would have been obvious to one having ordinary skill in the art for simplifying the number of steps required for shaping and baking Guan’s lid, where baking while in a mold comprising a recess and a stud would have been advantageous for ensuring that the cavity for condiments as desired by Guan would have retained the requisite shape during baking.
Regarding claim 5, in view of McCloud, the combination teaches the lid mold comprising a sheet having a plurality of recesses.  Regarding claim 6, McCloud further teaches a top grid that includes a plurality of studs attached thereto (see figures 1 and 2, item 30), with each of the plurality of studs being held by the top grid in a pattern that matches the plurality of recesses of the lid mold (see figure 2); and McCloud teaches placing the top grid over the lid mold so that each of the studs is positioned approximately in a center of each of the plurality of recesses.  To modify the combination and to use a plurality of recesses with a corresponding plurality of studs would have been obvious to one having ordinary skill in the art, for the purpose of preparing more than one lid with a recess at a time, where such a modification would have been advantageous for increasing the production efficiency in making the lid portion of the bread cup.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 5 above, and in further view of Turner (US 3518091).
Regarding claim 6, if it could have been construed that McCloud’s teachings did not specifically teach a “top grid” having studs attached thereto, the studs being held by the top grid in a pattern that matches the plurality of recesses of the lid mold, then it is noted that  Turner teaches a molding configuration that has a top portion (figure 4-6, item 41a, that has a grid pattern (as shown in figure 4), to which are held a plurality of studs (figure 5, item, 47a) and which match the plurality of recesses in the mold (see figure 7) and where the top grid is placed over the lid mold so that each of the studs is positioned approximately in a center of each of the plurality of recesses. 
To modify the combination and to use a plurality of recesses with a corresponding plurality of studs would have been obvious to one having ordinary skill in the art, for the purpose of preparing more than one lid with a recess at a time, where such a modification would have been advantageous for increasing the production efficiency in making the lid portion of the bread cup.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FR 2641762 discloses edible containers where the lid can have central bore (figure 2, item 8).
KR 200150724 Y1 discloses an edible container with a central bore for receiving a food container (figure 4)
US 1543650 A discloses an edible container (10) with a central bore (13) for receiving a condiment
US 6423357 B1 discloses an edible container with an edible lid having a recess (figure 4)
WO 2020248162 A1 discloses an edible lid (figure 4C, item 312f’)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792